Citation Nr: 1021407	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a lumbar spine disorder.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to March 
1975 and from September 1978 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

In November 2005, the Veteran testified at a hearing before a 
Veterans Law Judge who is no longer employed at the Board.  
Upon the election of the Veteran, he was provided with 
another hearing and testified before the undersigned Veterans 
Law Judge in March 2009.  Transcripts for both of these 
hearings are of record.

This case was remanded by the Board in April 2005, May 2008, 
and August 2009 for further development and is now ready for 
disposition.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low 
back disability has been manifested by complaints of 
limitation of motion and subjective complaints of radiating 
pain and numbness of the lower extremities. 

2.  In contemplation of the pre-amended spine and disc 
regulations, unfavorable ankylosis of the lumbar spine or 
pronounced intervertebral disc syndrome, with neurological 
findings related to the site of the diseased disc and with 
little intermittent relief, has not been demonstrated.

3.  In contemplation of the amended regulations, unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks within a twelve-month period 
has not been shown.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a (2009); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002) (as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4.71a (as in effect from September 23, 2002, until 
September 26, 2003)(as in effect after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2002 that informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  With 
respect to the Dingess requirements, in February 2009, the RO 
also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was 
subsequently readjuciated in a January 2010 supplemental 
statement of the case.  Under these circumstances, the Board 
finds that adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO 
obtained Social Security Administration disability records 
and VA outpatient treatment records.  In addition, the 
Veteran submitted statements on his behalf, and, in March 
2009, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Moreover, specific VA medical 
examinations relevant to the issue on appeal were obtained in 
November 2002, May 2004, June 2006, July 2008, and December 
2009.  Further, the Board finds these VA examinations to be 
adequate for rating purposes; specifically, the examiners 
interviewed the Veteran and conducted a physical examination, 
using range of motion testing describing the onset of pain, 
and considered functional impairment.  Importantly, there is 
no indication that the Veteran's past medical history or any 
relevant fact was misstated.  

In addition, the Board is also satisfied there was 
substantial compliance with prior remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).   With regard to the April 2006 
Board remand, the RO obtained another VA examination of the 
lumbar spine as requested; in accordance with the May 2008 
remand, he was provided a hearing before the undersigned 
Veterans Law Judge; and, finally, pursuant to the August 2009 
Board remand, recent VA treatment records and Social Security 
Administration records were obtained and the Veteran was 
provided with another VA examination.  Accordingly, the Board 
finds that the remand directives were substantially complied 
with and, thus, there is no Stegall violation in this case. 

Of significance, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, the Board finds that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

In addition, the Board acknowledges that in evaluating 
musculoskeletal disabilities, consideration must be given to 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The Court has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
("functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded"); see 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Here, the Board notes that, while the claim was on appeal, 
the applicable rating criteria for intervertebral disc 
disease, 38 C.F.R. § 4.72, DC 5293, were revised effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Further, the remaining spinal regulations were amended 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003); 69 Fed. Reg. 32, 449 (June 10, 2004) (containing a 
correction to Notes (1) and (2)).  The Board will hereafter 
designate the regulations in effect prior to the respective 
changes as the "pre-amended" regulations and the subsequent 
regulations as the "amended" regulations.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.

I.  Pre-Amended Regulations

In this case, the Veteran's lumbar spine disability was rated 
as 40 percent disabling under Diagnostic Code 5295 for 
lumbosacral strain, with characteristics as described under 
the pre-amended regulations.  The Board notes that 40 percent 
is the maximum rating authorized under Diagnostic Code 5295, 
which contemplates limited forward bending, and lateral 
motion, as well as other symptoms.  38 C.F.R. § 4.71a (2002).  
The Court has held that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, the Board need not discuss whether a rating in excess 
of 40 percent is warranted under this provision.  

Notwithstanding the above, the Board has also considered 
Diagnostic Code 5289, which may provide a basis for higher 
evaluations for the lumbar spine.  Under the pre-amended 38 
C.F.R. § 4.71a, a disability rating of 50 percent will be 
warranted for a lumbar disability when there is ankylosis in 
an unfavorable position.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health 68 (4th ed. 1987)). 

After a careful review of the claims file, the Board finds 
that the evidence does not support a higher rating under the 
pre-amended regulations.  As an initial matter, the Board 
finds that ankylosis of the lumbar spine has not been shown.  
Specifically, although the Veteran complained of pain upon 
movement during the each of his VA examinations, he still 
demonstrated substantial range of motion.  In fact, even 
though his range of motion appeared to be most limited in the 
most recent December 2009 VA examination, ankylosis of the 
thoracolumbar spine was expressly denied.   Moreover, 
although VA treatment reports consistently remarked on the 
Veteran's loss of range of motion due to pain, he still 
demonstrated ability to perform at least some degree of 
flexion, extension, left and right lateral bending, and left 
and right rotation, prior to the onset of pain, which is 
inconsistent with a finding of ankylosis, or "immobility and 
consolidation" of a joint.  Accordingly, because the 
evidence does not show ankylosis of the lumbar spine, there 
is no basis under Diagnostic Code 5289 for an increased 
rating under the pre-amended spine regulations.

Notwithstanding the above, the Board has also considered 
other potentially applicable Diagnostic Codes that may 
provide a basis for separate evaluations for the left ankle.  
In this regard, the Board notes that a 60 percent rating may 
be authorized under Diagnostic Code 5293 for intervertebral 
disc syndrome, pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.   38 C.F.R. § 4.71a (2002).

However, the weight of the evidence does not show pronounced 
intervertebral disc syndrome, with neurological findings 
related to the site of the diseased disc and with little 
intermittent relief, as is required for a higher rating under 
the pre-amended disc regulations.  Specifically, although the 
Veteran has complained of pain and numbness in the lower 
extremities, demonstrable muscle spasm, absent ankle jerk, or 
other appropriate neurological findings, have not been shown.

Here, the Board finds it significant that the findings of the 
November 2002 VA examination revealed "no obvious muscle 
spasm" and, upon neurologic examination, that the Veteran 
had a normal gait, normal heal to toe walk, reflexes 2+ 
bilaterally at the knees and ankles, 5/5 motor strength, and 
intact sensation of the lower extremities.  Similar findings 
were repeated in the May 2004 VA examination (noting no 
evidence of muscle spasm, good sensation to touch of the 
lower extremities, and reflexes 2+ and brisk at both of the 
ankles and knees); the July 2008 VA examination (noting a 
"normal" detailed sensory examination and detailed reflex 
examination of all extremities); and the December 2009 VA 
examination (noting no thoracic muscle spasm and also showing 
no abnormalities upon sensory and reflex examination, 
including  ankle jerk findings).  

Of importance, even assuming arguendo that the Veteran's 
complaints of pain and numbness in the lower extremities were 
accompanied with demonstrable neurologic findings such as 
muscle spasm or absent ankle jerk, the evidence does not 
suggest that these symptoms are the result of "pronounced" 
intervertebral disc syndrome.  Rather, the January 2006 MRI, 
which noted a broad-based disc bulge at the L4-L5 area and a 
"mild" disc bulge at the L5-S1 area, indicated that these 
findings were without any significant canal or foraminal 
narrowing.   Moreover, the most recent VA examination of 
December 2009 had noted that February 2007 MRI findings 
revealed "stable" degenerative disc disease of L4-L5 and 
L5-S1.  Thus, the evidence weighs against a finding of 
"pronounced" intervertebral disc syndrome.  

In conclusion, as there has been no demonstration of 
ankylosis or pronounced intervertebral disc syndrome, with 
demonstrable neurological findings that have been associated 
with the diseased disc and with little intermittent relief, 
the claim for an evaluation in excess of 40 percent under the 
pre-amended spine and disc regulations is denied.  

II.  Amended Regulations from September 23, 2002 to September 
25, 2003

As revised, for the period from September 23, 2002 to 
September 25, 2003, Diagnostic Code 5293 stated that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.   

Under Diagnostic Code 5293, in effect from September 23, 2002 
to September 25, 2003, a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months. A 60 
percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) to the 
this version of Diagnostic Code 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

Here, however, despite the Veteran's complaints of regular 
flare-ups of his disability, the evidence does not establish 
incapacitating episodes as defined by Note (1) to Diagnostic 
Code 5293.   In fact, he expressly denied having been 
prescribed bed rest by a physician.  See T. p. 4 (March 
2009).  Therefore, the revised version of Diagnostic Code 
5293, in effect from September 23, 2002 to September 25, 
2003, cannot serve as a basis for an increased rating on the 
basis of incapacitating episodes.

The Board will next analyze the chronic orthopedic and 
neurologic manifestations of the Veteran's lumbar spine 
disability.  In first turning to the orthopedic symptoms, 
there are a number of range of motion tests available for 
consideration (the November 2002 VA examination noted flexion 
to 25 degrees, extension to 12 degrees, bilateral rotation to 
15 degrees and bilateral lateral bending to 10 degrees; the 
May 2004 VA examination noted flexion to 60 degrees, 
extension to 20 degrees, bilateral rotation to 60 degrees, 
and bilateral bending to 25 degrees; a July 2004 VA treatment 
report indicated flexion to 45 degrees, extension to 10 
degrees, rotation to 10 degrees, and lateral bending to 15 
degrees; a March 2006 VA treatment report noted flexion to 16 
degrees, extension to 7 degrees, right lateral bending to 4 
degrees, and left lateral bending to 13 degrees; the June 
2006 VA examination showed flexion to 30 degrees, extension 
to 15 degrees, bilateral rotation to 15 degrees, right 
lateral bending to 15 degrees, and left lateral bending to 15 
degrees; the July 2008 VA examination indicated flexion to 50 
degrees, extension to 10 degrees, bilateral rotation to 25 
degrees, and bilateral lateral bending to 20 degrees; and the 
most recent December 2009 VA examination noted flexion to 
less than 20 degrees, extension to less than 10 degrees, 
bilateral rotation to less than 20 degrees, and bilateral 
lateral bending to less than 10 degrees (the Board 
parenthetically notes that these December 2009 findings, 
however, were noted to be unreliable because the Veteran was 
observed taking off his socks and shoes and pulling into the 
driver seat of his truck without complication)).  

All of these examinations demonstrate at least some range of 
motion in all directions prior to the onset of pain.  
Moreover, the Veteran was consistently noted as able to 
perform the heal-to-toe walk and perform straight leg raises, 
despite the fact that he used a cane for ambulation and was 
prescribed a back brace.  Therefore, the Board finds that 
this evidence is indicative of "moderate," but not severe, 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292 as it existed at that time, even when considering 
additional functional limitation per DeLuca.  Accordingly, a 
20 percent rating under Diagnostic Code 5292 would be 
warranted for orthopedic disabilities, and no other 
orthopedic diagnostic codes enable a higher evaluation based 
on the evidence of record.  

The Board acknowledges that the Veteran appeared to have been 
rated as 40 percent disabling under Diagnostic Code 5295 for 
lumbosacral strain, with characteristics as described under 
the pre-amended regulations.  However, during the appeal 
period, the orthopedic symptoms did not include a lumbosacral 
strain with muscle spasm.  VA examinations consistently 
failed to find objective evidence of muscle spasm.  
Additionally, his diagnosis was consistently reported as 
degenerative disc disease rather than as a lumbosacral 
strain.  Thus, the Board concludes that the orthopedic 
symptoms demonstrated on appeal do not warrant an evaluation 
higher than 20 percent based on limitation of motion of the 
lumbar spine, which is no more than moderate.

Next, in light of the Veteran's complaints of radiating pain 
and numbness in the lower extremities, the Board will also 
determine an appropriate rating for the Veteran's 
neurological manifestations of his service-connected low back 
disability.  In June 2001, it is acknowledges that the 
Veteran sought treatment for tingling and numbness in the 
right thigh, and the impression rendered was of "lateral 
femoral cut nerve neuropathy."  Further, in a February 2002 
VA treatment report, it was further noted that there was no 
relief of sciatic symptoms, and an October 2002 MRI of the 
lumbar spine was suggestive of arachnoiditis, which is a 
neuropathic disease.   

However, in December 2002, the Veteran was referred for a 
neurology consult due to the possibility of arachnoiditis, 
where it was noted that his lower back pain "is mechanical 
in nature and does not have [a] radicular component."  It 
was noted that while the Veteran complained of intermittent 
"giving out" of the lower extremities and occasional 
numbness, there was otherwise no weakness and bladder and 
bowel symptoms were denied.  While there was evidence of 
"splotchy" lower extremity numbness, reflexes were 2+ 
bilaterally, and the Babinski, Hoffman, clonus, straight leg, 
and Patrick's tests were all negative.  The assessment was of 
myofascial lower back pain and questionable arachnoiditis.   

The Veteran underwent a VA examination in May 2004 to 
evaluate his back-related symptoms.  After interviewing the 
Veteran, reviewing the claims file, and examining the 
Veteran, the VA examiner opined that the Veteran's symptoms 
were not representative of arachnoiditis.  The examiner 
explained that his strait leg raise test was essentially 
negative and that he did not have "any real clinical signs 
of abnormality of the lower extremities other than his 
symptomatology of numbness."   When the Veteran's MRI 
findings, which originally appeared suggestive of probably 
arachnoiditis, were reviewed after consult again in July 
2004, it was "determined that there was actually a very low 
probability of arachnoiditis."  

In March 2006, the Veteran was again sent for a neurology 
consultation.  Again, it was noted that he complained of 
giving away of the lower extremities, but there was symmetric 
strength, intact sensation of all modalities, normal reflex, 
and no ataxia.  After a review of an MRI of the lumbar spine, 
the examining physician indicated that there were no apparent 
spinal cord signal changes.  The impression rendered was of 
chronic mechanical back pain and evidence of degenerative 
spine disease.  It was determined that the Veteran's 
complaints of urinary and penile problems were of unclear 
etiology, and it was expressly noted that there was no 
evidence of spinal cord or spinal nerve root involvement.  

Again, the Board points out that the November 2002 VA 
examination revealed that the Veteran had a normal gait, 
normal heal to toe walk, reflexes 2+ bilaterally at the knees 
and ankles, 5/5 motor strength, and intact sensation of the 
lower extremities; that the May 2004 VA examination noted 
good sensation to touch of the lower extremities, and 
reflexes 2+ and brisk at both of the ankles and knees; that 
the July 2008 VA examination provided "normal" findings of 
a detailed sensory examination and detailed reflex 
examination of all extremities; and that the December 2009 VA 
examination also showed no abnormalities upon sensory and 
reflex examination. 

Here, the Board finds that the Veteran's symptoms of 
decreased intermittent sensation in the lower extremities and 
complaints of radiating pain and numbness, alone, are 
insufficient to warrant a separate rating.  Here, the weight 
of the evidence is against the assignment of a separate 
compensable rating for neurological pathology.  

In contemplating the evidence of record, the Board finds that 
the findings rendered by the VA neurology clinic, as well as 
the neurologic findings rendered at the time of the VA 
examinations, to be more probative than the initial 
impressions of neuropathy rendered when the Veteran reported 
symptoms during VA outpatient treatment, including the 
initial findings rendered in June 2001 of lateral femoral 
neuropathy, the initial prognosis of arachnoiditis rendered 
in October 2002, and the stand-alone diagnosis of neuropathy 
noted in an August 2007 VA treatment report.  These VA 
treatment reports lack specific findings and supporting 
objective medical evidence, whereas the specialized 
neurologic examinations conducted during the neurology 
consults and VA examinations specifically evaluated lower 
extremity sensation and reflexes.  Moreover, the VA 
examiners' findings were rendered after a review of the 
record and a physical examination.  Thus, the Board finds the 
latter to be of higher probative value than the original 
assessments of neuropathy.  

Inasmuch as the VA examinations and the findings of the 
neurology consultations suggest no separate diagnoses for a 
back-related neurological impairment, such as neuropathy or 
radiculopathy, the Board finds that the evidence is not in 
equipoise and assignment of a separate rating for neurologic 
manifestations is not appropriate.  See the December 2002 VA 
neurology treatment report finding no radicular component to 
the Veteran's lower back pain; the May 2004 VA examiner's 
opinion that the Veteran's symptoms were not representative 
of arachnoiditis; and July 2008 and December 2009 VA 
examinations, which revealed normal results after detailed 
sensory and reflex examinations.  

Therefore, when orthopedic and neurologic symptoms are 
combined under separate rating codes, he will not be afforded 
a higher combined disability evaluation than the single 40 
percent rating already in effect during the period in 
question.  See 
38 C.F.R. § 4.25.  Accordingly, a grant of separate 
evaluations for the orthopedic and neurologic manifestations 
of a low back disability is not warranted.  Thus, there is no 
basis for an evaluation in excess of the single, 40 percent 
rating. 

III.  Amended Regulations after September 26, 2003

Finally, after September 26, 2003, the regulations for 
evaluations under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
were again amended.  Note (1) directs an evaluation of any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  

Under the amended regulations, a disability rating in excess 
of 40 percent is warranted for either unfavorable ankylosis 
of the entire thoracolumbar spine (50 percent disabling under 
the General Rating Formula for Diseases and Injuries of the 
Spine) or for incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past 12 months (60 percent disabling under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).

After reviewing the entire claims file, the Board finds that 
a rating in excess of 40 percent is not warranted under the 
amended regulations.  In this regard, the Board reiterates 
that ankylosis of the thoracolumbar spine has not been 
demonstrated; all examinations revealed at least some amount 
of flexion, extension, lateral bending, and lateral rotation 
of the spine.  

The evidence does not show incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six during the past 12 months that required bed rest 
prescribed by a physician.  Although the Veteran complained 
of frequent flare-ups, he has not been shown to have 
intervertebral disc syndrome "that requires bed rest 
prescribed by a physician and treatment by a physician."  
According to his March 2009 hearing testimony, he was not 
ever prescribed bed rest for his lumbar spine disability.  
For these reasons, the Board finds that a rating in excess of 
40 percent for a lumbar spine disability is not warranted 
under the amended regulations.

Since the new regulations also provide for separate 
evaluations of any neurological abnormalities, the Board has 
also considered the Veteran's complaints of radiating pain 
and numbness in the lower extremities.  As instructed by Note 
(1) to the General Rating Formula for Disabilities of the 
Spine, associated objective neurological abnormalities should 
continue to be rated separately under an appropriate 
Diagnostic Code.  As already discussed above in detail, there 
is some evidence of complaints of neurologic symptomatology, 
but the objective the evidence is against the assignment of a 
separate compensable rating for neurologic symptoms as the 
symptoms are not objectively supported.

In finding that the evidence does not support an assignment 
of a higher rating, the Board has also considered the 
Veteran's statements and testimony asserting that his 
symptoms, including the involvement of pain in his lower 
extremities, is of such severity so as to warrant a higher 
rating.  In this case, the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, he is not competent to provide 
evidence on the issue of medical diagnosis or etiology of a 
neurological disorder.  In this regard, the Board points out 
that he also believed that his bladder problems were related 
to his service-connected back disability until medical 
testing revealed that he had an unrelated bladder tumor.  
Likewise, the Board notes that, in the most recent December 
2009 VA examination, the VA examiner indicated that results 
of the examination were inconsistent and unreliable.  The 
examiner pointed out that, the Veteran was able to doff and 
don his socks and shoes, reaching to pick them off the floor 
in a seated position and that he was observed smoothly 
transferring into the driver's seat of his truck, which 
appears very contrary to his subjective complaints and 
assessment of the severity of his disorder.  Thus, there is 
some question as to the credibility of his statements.

Disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the pertinent evidence of record.  
The Board finds that the objective medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, to be more probative than 
the Veteran's assessment of the severity of his disabilities.

In conclusion, the Board finds a rating in excess of 40 
percent is not warranted for the Veteran's lumbar spine 
disorder under the amended regulations and there is no basis 
for assignment of a separate neurologic rating.  As the 
preponderance of the evidence weighs against the assignment 
of a higher rating in this instance, the appeal is denied.

III.  Extraschedular Consideration

The Board has also considered whether the Veteran's claim 
warrants referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

In this case, throughout the appeal period, the evidence has 
failed to demonstrate frequent periods of hospitalization 
related to the Veteran's lumbar spine disorder, although it 
is acknowledged that he routinely sought VA outpatient 
treatment for back pain.  In fact, the most recent December 
2009 VA examination expressly noted that he was without a 
history of hospitalizations or back surgery.  The record 
weighs against a finding of occupational impairment or 
average industrial impairment that is in excess of that 
contemplated by the assigned rating criteria.  In evaluating 
his occupational impairment, the Board finds the rating 
criteria for lumbar spine disorders reasonably compensate the 
Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  His disability picture is 
adequately contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  

Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of an extraschedular evaluation for his 
disability under 38 C.F.R. § 3.321 is not warranted.


ORDER

A disability rating in excess of 40 percent for a lumbar 
spine disability is denied.


REMAND

Unfortunately, a remand is required in this case to ensure 
that there is a complete record upon which to decide the 
Veteran's claim of entitlement to TDIU so that he is afforded 
every possible consideration.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  Here, in a November 2005 
Board hearing, the Veteran reported that, due to his back 
disability, he was no longer to work since about September 
2001.  See T. p. 6, 9 (November 2005).  In addition, Social 
Security Administration records indicate that he was awarded 
disability benefits due to a primary diagnosis of "disorders 
of the back (discogenic and degenerative)" beginning March 
2004.  Based on this evidence, as well as the Veteran's 
assertions, the Board finds that the issue of TDIU has been 
reasonably raised by the record and is, thus, properly before 
the Board by virtue of his increased-rating claims pursuant 
to Rice.

Having determined that the issue of TDIU is properly raised 
by the record, the Board finds that further development is 
necessary prior to adjudicating the claim.  In this regard, 
the law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  In this case, the Veteran is service connected 
for chronic low back pain and hemorrhoids.  However, there is 
insufficient evidence of record regarding whether his 
service-connected disabilities, alone or in aggregate, render 
him unable to secure or follow a substantially gainful 
occupation.  Specifically, despite the determination of the 
Social Security Administration and the Veteran's statements 
of unemployability, a March 2006 employment evaluation 
conducted by VA determined that the Veteran was "able to 
work at the sedentary Physical Demand Level for an 8 hour 
day."  However, during the March 2009 hearing before the 
undersigned Veterans Law Judge, he revealed that he could 
"only sit for maybe thirty minutes."  T. at p. 6 (March 
2009).  Therefore, in light of the evidence of record, a 
specific VA examination and opinion is required to determine, 
to the extent possible, that either of his service-connected 
disabilities, especially his lumbar spine disability, 
precludes substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  All records of the Veteran's outpatient 
treatment at the VA Medical Center in 
Gainesville, Florida, from January 2010 to 
the present should be obtained.  Any 
negative search result should be noted in 
the record.  

2.  The Veteran should be provided with an 
appropriate application form regarding his 
claim for entitlement to TDIU.  The Veteran 
is requested to return the completed form, 
and he is advised that failure to cooperate 
in the development of his claim could 
result in the denial of the claim.

3.  Following completion of the above, the 
Veteran should be scheduled for a VA 
examination to determine whether, without 
regard to his age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities of chronic 
low back pain and/or hemorrhoids, either 
alone or in the aggregate, would render 
him unable to secure or follow a 
substantially gainful occupation.  

In addition to performing a physical 
examination, the VA examiner is directed to 
address the Veteran's statements regarding 
his difficulties working, Social Security 
Administration findings of unemployability, 
and the March 2006 employment evaluation 
that determined that he was able to perform 
eight hours of sedentary work.  

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the requested 
opinions cannot be made without resorting 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  

4.  Thereafter, the claim for TDIU should 
then be adjudicated by the agency of 
original jurisdiction.  If the benefit 
sought on appeal is not granted, a 
statement of the case shall be issued and 
the Veteran and his representative should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009)



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


